ACCEPTED
                                                                                                  03-14-00818-CR
                                                                                                          7850705
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                            11/16/2015 4:13:59 PM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                ZIMMERMANN LAVINE & ZIMMERMANN, P.C.
                                       ATTORNEYS AT LAW
                               770 SOUTH POST OAK LANE, SUITE 620
                                      HOUSTON, TEXAS 77056                     FILED IN
                                   713-552-0300 FAX 713-552-0746        3rd COURT OF APPEALS
                                                                             AUSTIN, TEXAS
                                 WWW. TEXASDEFENSELA WYERS.COM
                                                                        11/16/2015 4:13:59 PM
JACK B. ZIMMERMANN                                                          JEFFREY D. KYLE
JIM E. LAVINE                                                                    Clerk
TERRI R. ZIMMERMANN

                                       ~ovember16,2015


Jeffery D. Kyle
Oerk of Court
Third Court of Appeals
Price Daniel Sr. Building
209 West 14th St., Room 101
Austin, Texas 78701

        RE:      Clinton David Beck v. The State of Texas
                 Court of Appeals ~umber: 03-14-00818-CR
                 Trial Court Case ~umber: CR2011-197

Dear Mr. Kyle,

        Pursuant to Rule 38.7 of the Texas Rules of Appellate Procedure, Mr. Beck sends this
letter regarding cases decided after the Brief and Reply Brief for Appellant were filed:

       1. Collins v. State, ~o. 11-14-00312-CR, 2015 WL 6768734, at*4 (Tex. App.- Eastland
~ovember 5, 2015): The Eleventh Court of Appeals held that Section 21.12(a)(3) is
unconstitutional because it incorporates Section 33.021 (b), a statute the Court of Criminal
Appeals found to be unconstitutional in Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013),
reh'g denied, (Mar. 19, 2014). Because Mr. Beck was convicted of violating Section
21.12(a)(3) only based on its incorporation of Section 33.021(b), just like Collins, this case
supports Mr. Beck's argument that his conviction and sentence are void.

         2. Ex parte Fournier and Ex parte Christopher Dowden, WR-82,102-01, 2015 WL 6518272
(Tex. Crirn. App. Oct. 28,2015): The Court of Criminal Appeals granted habeas relief based
on Ex parte Lo even though the Applicants had not challenged the unconstitutional statute
at trial. The Court held, "Applicants are entitled to relief under Lo and our subsequent
decision in Ex parte Chance. In a short per curiam opinion, we granted Chance relief based
on our judgment in Lo despite Chance's failure to contest the statute's constitutionality at
trial or on appeal. Consistent with Chance, we set aside Fournier's and Dowden's
judgments of conviction in Cause ~umbers 1151921 and 1300886, respectively, and remand
       RE:    Clinton David Beck v. The State of Texas
              Court of Appeals Number: 03-14-00818-CR
              Trial Court Case Number: CR2011-197


those causes to the respective trial courts to dismiss the indictments." I d., at *5. This case
supports Mr. Beck's argument that he is entitled to relief even though he did not challenge
the constitutionality of the statute at trial.

                                     Very respectfully,




cc: Mr. Joshua Presley (viaE-file)




                                        Page 2 of 2